 



Exhibit 10.3
CONSULTING AND NONCOMPETITION AGREEMENT
     This Agreement (the “Agreement”) is entered into as of April 13, 2006, by
and between TD Banknorth Inc. (“TD Banknorth”) and Anthony S. Abbate (the
“Consultant”).
RECITALS:
     WHEREAS, TD Banknorth has entered into an Agreement and Plan of Merger,
dated as of April 13, 2006 (the “Merger Agreement”), with Interchange Financial
Services Corporation (“Interchange”), a New Jersey corporation; and
     WHEREAS, the Consultant is the President and Chief Executive Officer of
Interchange and upon completion of the Merger (as defined in the Merger
Agreement) will no longer hold such positions; and
     WHEREAS, the parties hereto recognize and acknowledge the interest of TD
Banknorth in protecting the business and goodwill associated with Interchange
following the Merger by having the Consultant enter into this Agreement;
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms.
     Any capitalized terms not defined in this Agreement shall have as their
meanings the definitions contained in the Merger Agreement.
     2. Consultancy.
     (a) Subject to the provisions of Section 2(d) hereof, the parties hereto
agree that, during the one-year period immediately following the Effective Time
of the Merger (the “Consulting Period”), the Consultant undertakes to provide
his personal advice and counsel to TD Banknorth and its subsidiaries and
affiliates in connection with the business of TD Banknorth and its subsidiaries
in New Jersey, including, but not limited to, consulting with TD Banknorth
regarding the operations and customer relationships of TD Banknorth and its
subsidiaries, providing TD Banknorth introductions to customers and providing
advice and counsel to TD Banknorth regarding growth and expansion opportunities
and other business matters that may arise in connection with its business and
operations in New Jersey (collectively the “Consulting Services”), subject to
the terms and conditions which are set forth herein. The Consultant shall
provide such Consulting Services as may be requested from time to time by the
Vice Chair and Chief Operating Officer of TD Banknorth or his designee. During
the Consulting Period, the Consultant shall be available to devote up to but no
more than 20 hours per week to the business and affairs of TD Banknorth and its
subsidiaries and affiliates and shall use his reasonable best efforts to promote
the interests of TD Banknorth and its subsidiaries and

 



--------------------------------------------------------------------------------



 



affiliates. Such Consulting Services may be provided in person, telephonically,
electronically or by correspondence as TD Banknorth and the Consultant may
agree.
     (b) During the Consulting Period, TD Banknorth shall reimburse the
Consultant or otherwise provide for or pay for all reasonable expenses incurred
by the Consultant at the request of TD Banknorth, subject to such documentation
and prior approval as may be required by TD Banknorth.
     (c) During the Consulting Period, the Consultant shall be treated as an
independent contractor and shall not be deemed to be an employee of TD Banknorth
or any subsidiary or affiliate of TD Banknorth, except to the extent otherwise
required by law.
     (d) The Consultant may terminate the Consulting Period by providing thirty
(30) days written notice to TD Banknorth. In addition, the Consulting Period
shall automatically terminate by reason of the death of the Consultant. TD
Banknorth may terminate the Consulting Period for Cause as hereinafter defined,
in which event this Agreement will terminate as of the date the Consulting
Period is terminated.
     (e) For purposes of this Agreement, termination for “Cause” shall mean a
discharge because the Board of Directors of TD Banknorth (the “TD Banknorth
Board”) determines that the Consultant has: (A) willfully failed to perform his
assigned duties under this Agreement, other than any failure resulting from the
Consultant’s incapacity due to physical or mental injury or illness; (B)
committed an act involving moral turpitude in connection with his Consulting
Services; (C) engaged in willful misconduct; (D) breached his fiduciary duties
for personal profit; (E) willfully violated, in any material respect, any law,
rule or regulation (other than traffic violations or similar offenses), written
agreement or final cease-and-desist order with respect to his performance of
services for TD Banknorth or its subsidiaries and affiliates, as determined by
the TD Banknorth Board; or (F) materially breached the terms of this Agreement
and failed to cure such material breach during a 15-day period following the
date on which the TD Banknorth Board gives written notice to the Consultant of
the material breach. For purposes of the definition of Cause, no act or failure
to act, on the part of the Consultant, shall be considered “willful” unless it
is done, or omitted to be done, by the Consultant in bad faith or without
reasonable belief that the Consultant’s action or omission was in the best
interests of TD Banknorth or its subsidiaries and affiliates. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the TD Banknorth Board or based upon the written advice of counsel for TD
Banknorth shall be conclusively presumed to be done, or omitted to be done, by
the Consultant in good faith and in the best interests of TD Banknorth or its
subsidiaries and affiliates. The cessation of the Consulting Services shall not
be deemed to be for “Cause” within the meaning of this Section 2(e) unless and
until there shall have been delivered to the Consultant a copy of a resolution
duly adopted by the TD Banknorth Board at a meeting of such Board called and
held for such purpose (after reasonable notice is provided to the Consultant and
the Consultant is given an opportunity, together with counsel, to be heard
before such Board), finding that, in the good faith opinion of such Board, the
Consultant is guilty of the conduct described in this Section 2(e), and
specifying the particulars thereof in detail.

2



--------------------------------------------------------------------------------



 



     (f) The obligations of TD Banknorth under this Agreement are subject to and
contingent upon the Consultant continuing to be employed by Interchange and
Interchange Bank from the date hereof until the Effective Time of the Merger.
     3. Non-Competition Provisions.
     The Consultant agrees that during the one (1) year period following the
Effective Time of the Merger, the Consultant will not, directly or indirectly,
(i) become a director, officer, employee, shareholder, principal, agent,
consultant or independent contractor of any insured depository institution,
trust company or parent holding company of any such institution or company which
has an office in any of Bergen, Essex, Hudson, Morris, Passaic or Union Counties
in New Jersey (the aforementioned counties are collectively referred to herein
as the “Counties” and individually a “County”), or any other entity whose
business in the aforesaid Counties materially competes with the depository,
lending or other business activities of TD Banknorth or its subsidiaries or
affiliates (in each case, a “Competing Business”), provided, however, that this
provision shall not prohibit the Consultant from owning bonds, non-voting
preferred stock or up to five percent (5%) of the outstanding common stock of
any such entity if such common stock is publicly traded, (ii) solicit or induce,
or cause others to solicit or induce, any employee of TD Banknorth or any of its
subsidiaries to leave the employment of such entities, or (iii) solicit (whether
by mail, telephone, personal meeting or any other means, excluding general
solicitations of the public that are not based in whole or in part on any list
of customers of TD Banknorth or its subsidiaries) any customer of TD Banknorth
or any of its subsidiaries to transact business with any other entity, whether
or not a Competing Business, or to reduce or refrain from doing any business
with TD Banknorth or its subsidiaries, or interfere with or damage (or attempt
to interfere with or damage) any relationship between TD Banknorth or its
subsidiaries and any such customers.
     4. Compensation.
     (a) In consideration of the obligations and commitments of the Consultant
under this Agreement, TD Banknorth shall pay to the Consultant an amount equal
to $8,333.33 per month on the last business day of each month during the
Consulting Period.
     (b) During the Consulting Period, TD Banknorth shall provide the Consultant
with the continued use of the automobile provided by Interchange to the
Consultant as of the date of this Agreement, and TD Banknorth shall pay the
costs for fuel, insurance, maintenance and repairs of such automobile during the
Consulting Period. In addition, during the Consulting Period TD Banknorth shall
pay the Consultant’s club dues for the White Beeches Golf and Country Club in
Haworth, New Jersey.
     5. Non-Disclosure of Confidential Information.
     Notwithstanding any other provision hereof, the Consultant agrees to treat
as confidential all information (excluding, however, information contained in
publicly available reports filed by TD Banknorth or any parent holding company
with any governmental entity, information published or disclosed to the public
by a third party or information required to be produced by

3



--------------------------------------------------------------------------------



 



the Consultant pursuant to applicable law) concerning the records, properties,
books, contracts, commitments and affairs of TD Banknorth and/or its
subsidiaries, affiliates and predecessors, including but not limited to,
customer lists, financial information, marketing data, business and operational
plans and systems and other records, reports, proposals, books, memoranda, data,
letters or any writing, documents or computerized records which relate to the
operations, business, assets or personnel matters of any of the foregoing
entities, or any other information which was provided to the Consultant in
confidence.
     6. Successors and Assigns.
     No rights under this Agreement shall be assignable nor duties delegable by
either party, except that TD Banknorth may assign any of its rights hereunder to
any acquiror of all or substantially all of the assets of TD Banknorth. This
Agreement will inure to the benefit of and be binding upon any successor to TD
Banknorth by merger or consolidation or any other change in form or any other
person or firm or entity to which all or substantially all of the assets and
business of TD Banknorth may be sold or otherwise transferred. Nothing contained
in this Agreement is intended to confer upon any person or entity, other than
the parties hereto, their successors in interest and permitted transferees, any
rights or remedies under or by reason of this Agreement unless expressly so
stated to the contrary.
     7. Enforcement.
     (a) This Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Maine, without
reference to its principles of conflict of laws, except to the extent that
federal law shall be deemed to preempt such state laws.
     (b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
The covenants in Section 3 of this Agreement with respect to the Counties shall
be deemed to be separate covenants with respect to each County, and should any
court of competent jurisdiction conclude or find that this Agreement or any
portion is not enforceable with respect to any of the Counties, such conclusion
or finding shall in no way render invalid or unenforceable the covenants herein
with respect to any other County. Accordingly, if any provision shall be
determined to be invalid or unenforceable either in whole or in part, this
Agreement shall be deemed amended to delete or modify as necessary the invalid
or unenforceable provisions to alter the balance of this Agreement in order to
render the same valid and enforceable.
     (c) The Consultant acknowledges that TD Banknorth would not have entered
into the Merger Agreement unless the Consultant had, among other things, entered
into this Agreement, and that any breach of this Agreement will result in
irreparable damage to TD Banknorth for which TD Banknorth will not have an
adequate remedy at law. In addition to any other remedies and damages available
to TD Banknorth, the Consultant further acknowledges that TD Banknorth shall be
entitled to injunctive relief hereunder to enjoin any breach of this Agreement,
and the parties hereby consent to an injunction in favor of TD Banknorth by any
court of

4



--------------------------------------------------------------------------------



 



competent jurisdiction, without prejudice to any other right or remedy to which
TD Banknorth may be entitled. The Consultant represents and acknowledges that,
in light of his experience and capabilities, the Consultant can obtain
employment with other than a Competing Business or in a business engaged in
other lines and/or of a different nature than those engaged in by TD Banknorth
or its subsidiaries or affiliates, and that the enforcement of a remedy by way
of injunction will not prevent the Consultant from earning a livelihood. In the
event of a breach of this Agreement by the Consultant, the Consultant
acknowledges that in addition to or in lieu of TD Banknorth seeking injunctive
relief, TD Banknorth may also seek to recoup in a judicial proceeding any or all
amounts paid by TD Banknorth to the Consultant pursuant to Section 4 hereof.
Each of the remedies available to TD Banknorth in the event of a breach by the
Consultant shall be cumulative and not mutually exclusive.
     (d) If an action is instituted to enforce any of the provisions of this
Agreement, the prevailing party in such action shall be entitled to recover from
the losing party such party’s reasonable attorneys’ fees and costs.
     8. Withholding.
     TD Banknorth may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as may be required to be withheld
pursuant to applicable law or regulation.
     9. Entire Agreement.
     This Agreement contains the entire agreement of the parties relating to the
subject matter hereof and supersedes any and all prior agreements or
understandings, whether written or oral, by or among any of the parties hereto.
     10. Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
     11. Effectiveness.
     Notwithstanding anything to the contrary contained in this Agreement, the
effectiveness of this Agreement shall be subject to consummation of the Merger
in accordance with the terms of the Merger Agreement, as the same may be amended
by the parties thereto in accordance with its terms. In the event the Merger
Agreement is terminated for any reason, this Agreement shall be deemed null and
void. If the Consultant dies or becomes disabled prior to the Effective Time of
the Merger, this Agreement shall be deemed null and void.
[Signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, TD Banknorth has caused this Agreement to be executed
by its duly authorized officer, and the Consultant has signed this Agreement,
effective as of the date first above written.

              WITNESS:   CONSULTANT:    
 
            /s/ Georgianne Hutter   /s/ Anthony S. Abbate               Name:
Georgianne Hutter   Name: Anthony S. Abbate    
 
            ATTEST:   TD BANKNORTH INC.    
 
            /s/ Carol L. Mitchell   By: /s/ Peter J. Verrill    
 
            Name: Carol L. Mitchell   Name: Peter J. Verrill         Title: Vice
Chair and Chief Operating Officer    

6